     Case 7:20-mj-01125-MRG Document 1 Filed 01/31/20 Page 1 of 3



Approved by:
                - -- ---=:.__- ---+---1-----..:::_--------
                ERIC A
                Special Assistant nited States Attorney

Before :        THE HONORABLE MARTIN R. GOLDBERG
                United States Magistrate Judge
                Southern District of New York

                                              -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

               - v-                                    Violation of

                                                       18 U.S.C. 930   (a)
IRVING A . GRANT
                                                       COUNTY OF OFFENSE :
               Defendant                               WESTCHESTER

                             .                -x
SOUTHERN DISTRICT OF NEW YORK , ss. :

     ANTHONY LUCIANO , being duly sworn , deposes and says
that he is a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Hudson Valley HCS :
Franklin Delano Roosevelt VA Medical Center - Montrose ,
Montrose , New York, which is located in the Southern
District of New York , and charges as follows:

                                 COUNT ONE

      On or about November 7 , 2019 , at the Hudson Valley
HCS: Franklin Delano Roosevelt VA Medical Center - Montrose,
Montrose , New York , within the special maritime and
territorial jurisdiction of the United States , in the
Southern District of New York , IRVING A. GRANT , the
defendant , unlawfully , knowingly and willfully possessed a
firearm in a Federal Facility , to - wit , the defendant
possessed a loaded BB gun at VA Medical Facility .

           (Title 18 , United States Code , Section 930(a))

     The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows :
             Case 7:20-mj-01125-MRG Document 1 Filed 01/31/20 Page 2 of 3
,   ~




        1.  I am a Police Officer , assigned to the Department of
        Veterans Affairs Police Service , Hudson Valley HCS :
        Franklin Delano Roosevelt VA Medical Center - Montrose ,
        Montrose , New York, which is located in the Southern
        District of New York .

        2 . On or about November 7 , 2019 , at approximately 7 : 15
        p.m., VA Police received a call from a Mental Health Tech
        from building 28 indicating that while admitting a new
        patient , the defendant , he was asked if he had any weapons
        and he pulled a loaded BB gun from his suitcase and handed
        it over to a staff member .

        3. VA Police Officer Joseph Arius and SGT Boyd responded
        to the call . Upon arrival to building 28 , they went to the
        Nursing Station and made contact with the defendant . The
        defendant stated he brought the BB gun with him on VA
        property because he did not want his twin sons to have
        access to it. He further stated he did not know possession
        of a BB gun on VA property was illegal. PO Arius
        confiscated the BB gun along with a full magazine o f 216 BB
        rounds.

        3 . PO Arius then interviewed Larry Oates , the individual
        who c o ntacted police services , and he stated during his
        inventory of the defendant ' s property , he was asked about
        weapons and the defendant pulled the BB gun from his
        suitcase . Oates made a written statement as to what
        happened .

        4. The defendant was advised of his rights and taken to the
        police operations for booking and processing . The defendant
        was issued a District Court Violation Notice for Criminal
        Possession of a Firearm in a Federal Facility (DCVN number
        9044376/SY53) and was released on his own recognizance.
              Case 7:20-mj-01125-MRG Document 1 Filed 01/31/20 Page 3 of 3
-   ;;

         WHEREFORE, deponent prays that th                             defendant be
         imprisoned or bailed , as the case



                                                      ------....____

                                 VA Police Service

         Sworn to before me this
         31st day of January , 2020




                                      Judge
